Citation Nr: 0708042	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-21 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had one month and 9 days of active military 
service from December 3, 1973 to January 11, 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

To support his claims, the veteran testified at a Travel 
Board hearing in September 2005 before the undersigned 
Veterans Law Judge of the Board.

When the case was previously before the Board, the Board 
remanded the issue of service connection for PTSD for 
additional development.  That development has been completed 
to the extent possible, and the case returned to the Board 
for further consideration of the veteran's appeal.


FINDINGS OF FACT

1.  The veteran did not engage in combat during his military 
service.

2.  The preponderance of the evidence on file does not show 
that the veteran has a diagnosis of PTSD related to a 
verified stressor during service or a diagnosis of any 
acquired psychiatric condition that is otherwise related to 
active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

In this case, in August 2002 and March 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his/her possession that pertains to the claim.  
The March 2006 letter also preceded the Appeals Management 
Center's November 2006 Supplemental Statement of the Case 
(SSOC).  So the claim has been readjudicated subsequent to 
the veteran having been provided adequate notice.  See 
Mayfield v. Nicholson, 20 Vet.App. 537 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, clinical records, private 
medical records, Social Security Administration (SSA) 
records, lay statements, and a hearing transcript.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and disease of the nervous 
system becomes manifest to a degree of 10 percent within one 
year of date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)]; (2) a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and (3) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).

With respect to the first element (a diagnosis of PTSD), 
under DSM-IV a sufficient stressor is one in which a person 
has been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2006).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is not applicable.  Ortiz, 274 
F.3d at 1365.

In this case, as reflected in his June 2004 VA Form 9 
(substantive appeal) and in his testimony at the September 
2005 Travel Board hearing, the veteran states that his 
claimed stressors involved working in intelligence, serving 
as a squad leader in boot camp, having his fellow recruits go 
absent without leave (AWOL), observing those same men in 
chains when they were apprehended, and being wounded three 
times.

The veteran left the service shortly after enlistment and 
during basic training, so his Department of Defense Form 214 
(DD-214) does not indicate a combat related military 
occupational specialty.  In addition, the veteran is not 
shown to have received commendations or awards that warrant 
the conclusion that he participated in combat, see VAOPGCPREC 
12-99 at para. 12, 65 Fed. Reg. 6256-6258 (2000); VBA's 
Adjudication Procedure Manual, M21-1, Part VI, para. 
11.38(b)(1), and there is no other evidence sufficient to 
show participation in combat.

As combat status is not shown, the veteran's assertions of 
service stressors are not sufficient to establish their 
occurrence; rather, a service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

Here, the veteran has reported several incidents as 
stressors.  However, none of these stressors have been 
corroborated or verified by service department records and, 
for the most part, it does not appear that such verification 
is possible.  Reported stressors such as men going AWOL and 
working in intelligence do not suggest that the veteran 
witnessed or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the veteran or others.  
See DSM-IV § 309.81(A)(1).  With respect to the veteran's 
claim of being traumatized by his work in intelligence, the 
fact that the veteran did not make it through basic training 
means that he could not have been assigned to an intelligence 
unit, so contentions in that regard are not in any way 
supported by the evidence.  Furthermore, a review of the 
whole record does not show sufficiently detailed information 
that would enable corroboration the veteran's vague account 
of being wounded three times and such wounds are clearly not 
shown by service medical records.  While his time in service 
was very limited, the veteran has not provided specific dates 
or names of persons involved in any of these incidents.  So, 
despite extensive development, the record contains no 
evidence of any verifiable stressor that could possibly meet 
DSM-IV criteria.

Without evidence of a stressor, there is no basis upon which 
to establish service connection for PTSD.  38 C.F.R. § 
3.304(f).  In addition, service connection for PTSD cannot be 
established because, despite his contentions, the medical 
evidence generated from over a decade of psychiatric 
treatment does not show that the veteran has a PTSD 
diagnosis.  Id.  The case law is well settled on this point.  
In order for a claimant to be granted service connection for 
a claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
[service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim).]  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
[service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability].

Because of the evidentiary history of this claim, the Board 
has also considered whether service connection might be 
established under the more generalized characterization of an 
acquired psychiatric disorder.  In this regard, it is noted 
that the benefit of the presumptive provisions for chronic 
diseases may not be applied, inasmuch as the veteran's 
service was for a period of less than 90 days.

In that regard, service medical records indicate the veteran 
was found fit for duty upon enlistment in November 1973.  
However, less than two months later the veteran was 
discharged.  Air Force records indicate that the veteran 
received a mental hygiene examination in January 1974 and was 
found to be socially and emotionally unsuited for military 
service.  Of note in the medical staff's report recommending 
separation, the veteran was found not to have "any condition 
which would warrant separation from the service under the 
provisions of AFM [Air Force Manual] 35-4."  To explain these 
findings, this report also noted that the veteran was 
initially referred due to poor performance, poor attitude, 
and immaturity.  His ability to function was indicated to 
have lessened during his tenure and the examiners opined " if 
he were forced to remain in training a more serious mental 
health decompensation may occur."  The Board finds this 
report to be a highly probative assessment of the veteran's 
mental status upon discharge.  He did not have any acquired 
psychiatric disorder at that time.

The first medical evidence of any diagnosis for an acquired 
psychiatric disorder appears in private treatment records 
from January 1995, over 20 years following the veteran's 
discharge from service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (The normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).  

Following the veteran's initial diagnosis, the medical 
evidence suggests the veteran has undergone significant 
inpatient and outpatient treatment for a psychiatric 
disorder.  He has been diagnosed with acute psychosis, 
schizophrenia, bipolar disorder, and depression.  Of these 
diagnoses, schizophrenia predominates in the medical records.  
In one private medical record from January 1997, a report 
reflects that the veteran got an honorable discharge due to a 
mental illness.  However, it appears that his record was 
based on information supplied by the veteran himself 
regarding the events in service.  For this reason, the Board 
places little weight or probative value on this opinion as to 
the onset of psychiatric disability.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  Moreover, as noted above, the veteran's 
characterization of the circumstances surrounding his 
discharge is clearly contradicted by service records that 
show he was discharged because he was found socially and 
emotionally unsuited for military service.  There is no other 
medical evidence that can be construed as linking the 
veteran's current psychiatric condition with service.  So, 
while the veteran clearly suffers from a psychiatric 
condition, the third element for a successful claim of 
service connection addressed in Hickson, supra, is not met.

The veteran has testified at his hearing that he sought and 
received psychiatric treatment within three months of his 
discharge from service.  He has indicated he was prescribed 
Stelazine from a private physician.  Despite extensive 
development, however, medical evidence of such treatment has 
not been shown.  Also, in contentions received in September 
2006 the veteran indicated that he is willing to accept his 
four Purple Hearts.  As indicated above, there is no evidence 
that he ever received an injury that would warrant receipt of 
these medals.

For these reasons and bases, the preponderance of the 
evidence indicates the veteran does not have a verified 
stressor to support a diagnosis of PTSD.  And others who have 
examined him have determined he does not have PTSD and, in 
any event, does not have a psychiatric disorder of any sort 
(including schizophrenia) related to his military service.  
Furthermore, since the preponderance of the evidence is 
unfavorable, the benefit-of-the-doubt doctrine does not 
apply, and his claim for service connection for an acquired 
psychiatric disorder, inclusive of PTSD, must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


